THE COURT.
In the above-entitled cases the petition for rehearing'is denied. In response to one suggestion in the petition, it is proper to say that if the city of Los Angeles has any rights to the waters of the Los Angeles river as a riparian proprietor, such rights tvere not involved in these cases and were not considered or determined by the decision.
We also think, after further consideration, that what was said in the opinion about the general character of the ownership of the waters of the river by the city of Los Angeles to the point that it was only entitled to the use of the water when in a position to use it, and could not assert any rights of ownership in the water except when in such position, was unnecessary to the decision, and the same is hereby eliminated from the opinion.
The water company is, substantially, in the position of a mortgagee in possession, having a lien on the property involved as security for the performance of the covenants of the city contained in the contract; and we see no reason, for the present, at least, why their lien and possession should he disturbed or a receiver appointed.